DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamatani (US 2018/0148531 A1).
In regard to claim 16, Tamatani discloses a display device, comprising a display panel produced by adopting a method of controlling the liquid crystal volume (see e.g. abstract), the method comprising: forming a first substrate provided with different types of photoresist layers on a glass substrate by adopting different mask manufacture procedures; acquiring a setting order and baking time of the different types of photoresist layers; calculating a box thickness of the display panel according to the setting order and the baking time; controlling a drop-in volume of 
Note that the product by process limitation, “ . . . the method comprising: forming a first substrate provided with different types of photoresist layers on a glass substrate by adopting different mask manufacture procedures; acquiring a setting order and baking time of the different types of photoresist layers; calculating a box thickness of the display panel according to the setting order and the baking time; controlling a drop-in volume of liquid crystals according to the box thickness; and aligning the first substrate with a second substrate to form the display panel.
 . . . ” has been fully considered by the examiner.   However, it is further noted that the patentability of a product does not depend on its method of production (see e.g. MPEP 2113).
In regard to claim 17, Tamatani discloses the limitations as applied to claim 16 above, and wherein a method for calculating a box thickness of a display panel according to the setting order and the baking time comprises: calculating total baking time of each photoresist layer according to the setting order and the baking time;  17correspondingly inquiring a lookup table according to the total baking time of each photoresist layer to acquire a film thickness of each photoresist layer; and calculating the box thickness of the display panel according to the film thickness of each photoresist layer.
Note that the product by process limitation, “ . . . wherein a method for calculating a box thickness of a display panel according to the setting order and the baking time comprises: calculating total baking time of each photoresist layer according to the setting order and the baking time;  17correspondingly inquiring a lookup table according to the total baking time of each photoresist layer to acquire a film thickness of each photoresist layer; and calculating the box thickness of the display panel according to the film thickness of each photoresist layer.
(see e.g. MPEP 2113).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance. 
In regard to independent claim 1 and dependent claims 2-10, the closest prior art reference, Tamatani (US 2018/0148531 A1), fails to disclose all of the limitations of claim 1, including the limitations, “correspondingly and respectively forming different types of single-layer photoresist layers on multiple mother glass substrates; baking the photoresist layers on the mother glass substrates at preset temperature: measuring a film thickness of each photoresist layer after a preset time interval to acquire a curve chart of the film thickness varying with baking time of the photoresist layer; and fitting and correcting the curve chart to create a lookup table.”
In regard to independent claim 11 and dependent claims 12-15, the closest prior art reference, Tamatani (US 2018/0148531 A1), fails to disclose all of the limitations of claim 11, including the limitations, “forming a first substrate provided with different types of photoresist layers on a glass substrate by adopting different mask manufacture procedures; acquiring a setting order and baking time of the different types of photoresist layers; calculating a box thickness of a display panel according to the setting order and the baking time; controlling a drop-in volume of liquid crystals according to the box thickness; and aligning the first substrate with a second substrate to form the display panel.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871